[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                            FILED
                                                   U.S. COURT OF APPEALS
                        FOR THE ELEVENTH CIRCUIT ELEVENTH CIRCUIT
                          ________________________    JANUARY 26, 2009
                                                      THOMAS K. KAHN
                                No. 08-13162               CLERK
                          ________________________

                  D. C. Docket No. 06-00362-CV-4-RH-WCS

SUZANNE HARRELL,


                                                                 Plaintiff-Appellant,

                                      versus

LARRY CAMPBELL,
JAMES GOODMAN,


                                                             Defendants-Appellees.


                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (January 26, 2009)

Before HULL, WILSON and HILL, Circuit Judges.

PER CURIAM:

     After a three-day jury trial in this 42 U.S.C. § 1983 action, the jury found for
the Defendant-Appellee James Goodman as to Plaintiff-Appellant Suzanne

Harrell’s excessive force claim. On appeal, Harrell claims the district court erred

in denying her post-verdict motions for judgment as a matter of law and a new

trial. Harrell argues that she was entitled to a partial judgment as a matter of law

on the ground that there was per se excessive force if one of the shots Goodman

fired through the rear windshield of Harrell’s car was the one that hit her. She also

argues that she was entitled to a new trial on the grounds that: (1) the verdict was

against the great weight of the evidence; (2) the jury instructions did not state that

the danger posed to Goodman by Harrell had to be immediate and imminent in

order for him to use deadly force; (3) the verdict form did not allow the jury to find

that some of the shots Goodman fired were excessive force; (4) the admission of

Harrell’s prior convictions improperly suggested that Goodman’s use of force was

justified because Harrell pled guilty to state charges arising out of this incident;

and (5) several of Goodman’s counsel’s statements at trial were improper and

inflammatory. After review and oral argument, we conclude that all of Harrell’s

claims lack merit and thus affirm the district court’s judgment.

      AFFIRMED.




                                            2